In an action in which the plaintiff husband was granted a judgment of divorce and custody of the child of the marriage, defendant appeals from three orders of the Supreme Court, Kings County, as follows: (1) an order dated September 23, 1974 which, after a hearing, inter alia, denied her *617motion to change custody; (2) an order dated October 31, 1975 which, after a hearing (a) granted plaintiff’s motion to adjudge her in contempt and (b) instructed her to return the child; and (3) an order dated November 28, 1975 which granted plaintiffs further motion to limit defendant’s visitation rights. The appeals bring up for review so much of a further order of the same court, dated March 31, 1976, as, in effect, resettled the visitation provisions contained in the order dated November 28, 1975. Orders dated September 23, 1974 and November 28, 1975, affirmed, and order dated March 31, 1976, affirmed insofar as reviewed, without costs or disbursements. Order dated October 31, 1975, reversed and vacated, without costs or disbursements. The orders dated September 23, 1974, November 28, 1975 and March 31, 1976, respectively, were amply supported by the record on this appeal. We are reversing and vacating the order dated October 31, 1975 because Special Term, subsequent to signing same, indicated that defendant had purged herself. Hopkins, Acting P. J., Martuscello, Cohalan, Rabin and Shapiro, JJ., concur.